IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


TRI-OUTDOOR, INC.,                           : No. 202 MAL 2022
                                             :
                   Petitioner                :
                                             : Petition for Allowance of Appeal
                                             : from the Order of the Superior Court
             v.                              :
                                             :
                                             :
LUCAS KEYSER AND DEED HOLDING                :
COMPANY, A PENNSYLVANIA LIMITED              :
LIABILITY CORPORATION AND MANOR              :
SIGNS 6, LLC,                                :
                                             :
                   Respondents               :


                                     ORDER



PER CURIAM

     AND NOW, this 24th day of October, 2022, the Petition for Allowance of Appeal is

DENIED.